Citation Nr: 0921238	
Decision Date: 06/05/09    Archive Date: 06/16/09	

DOCKET NO.  04-38 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral knee 
disability, including as secondary to or aggravated by other 
service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and MO


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from May 1979 to 
October 1983.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In September 2003, 
the Board remanded the appeal for additional VCAA notice, the 
collection of Social Security Administration records and up-
to-date VA treatment records, and an additional VA 
examination with record review with a request for medical 
opinions.  All elements of the Board's prior remand were 
completed in full and the case is now ready for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  There is no evidence of injury or disease of either knee 
at any time during or within one year after service 
separation, mild arthritis of both knees was first shown many 
years after service separation, and multiple clinical 
opinions from examinations of the Veteran with review of his 
records all include clinical opinions that the Veteran's 
bilateral knee arthritis was not incurred or aggravated in 
service, and is not secondary to or aggravated by other 
service-connected disability.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred or aggravated in 
active military service, and was not caused or aggravated by 
other service-connected disability.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was initially provided VCAA notice in 
October 2002, prior to the issuance of the rating decision 
now on appeal from April 2003.  This notice informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  During the lengthy pendency of 
this appeal, the Veteran has been provided the laws and 
regulations governing awards of service connection in 
multiple Statements of the Case.  Following the Board's most 
recent remand, the Veteran was again provided the VCAA notice 
which included specific advice with respect to his claim for 
secondary service connection and on the issue of aggravation 
attributable to previously service-connected disability.  It 
is certainly clear from a review of the record and the 
Veteran's written statements and testimony at two hearings 
that he has actual knowledge of the evidence necessary to 
substantiate a claim that he incurred knee disability during 
service, or which is attributable to incidents of service, or 
which was caused by other service-connected disability, or 
which is aggravated by other service-connected disability.  

The service medical records, VA treatment records and VA 
examinations which are adequate for rating purposes have been 
collected for review.  Social Security records have been 
collected.  All known available evidence relevant to the 
Veteran's claim has been collected and included in the claims 
folder.  VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, if arthritis is shown to have become manifest to a 
compensable degree within one  year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
previously service-connected disease or injury shall also be 
service connected.  This is referred to as secondary service 
connection.  Additionally, even if a previously 
service-connected disability is not shown to have caused an 
additional disability, any increase in severity of a 
nonservice-connected disease or injury that is causally 
related to a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will also be service connected.  That is, if a service-
connected disability is shown to have aggravated a 
nonservice-connected disability, the increase in severity may 
also be granted service connection on an aggravation theory.  
38 U.S.C.A. § 3.310(a)(b).  

Analysis:  The Veteran filed his claim for service connection 
for disability of both knees in October 2002, some 19 years 
after he was separated from service.  In written statements 
and sworn testimony at hearings conducted at the RO in 2005 
and before the undersigned in 2008, the Veteran presented his 
argument that he had disability of both knees which was 
incurred in service or which was attributable to incidents of 
service including his documented history of being trained as 
a paratrooper with multiple parachute jumps, and argued 
alternatively that disability of both knees was caused or 
aggravated by previously service-connected bilateral shin 
splints or degenerative disc disease of the lumbar spine.  
The Board has carefully considered all written statements and 
testimony provided by the Veteran and a witness but that 
testimony will not be repeated here.  

The service medical records contain no complaints, findings, 
treatment or diagnosis for disability of either knee.  The 
Veteran did develop chronic bilateral shin splints and 
injured his back and these disabilities were granted service 
connection by VA effective in 1987.  There was no claim of 
disability of either knee at that time.  Additionally, it is 
noted that the Veteran's history of low back strain was 
evaluated as 10 percent disabling in 1987, and increased to 
20 percent in 2002.  The Veteran's shin splints were 
evaluated as nondisabling and noncompensable in 1987, and 
increased to 10 percent each in 2002.  

The first of multiple VA examinations on this issue was 
provided the Veteran by VA in March 2003.  The Veteran's 
claims folder and service treatment records were reviewed.  
At that time, the Veteran reported onset of bilateral knee 
pain "in the last 2 years....".  X-ray studies of the knees 
at this time, 19 years after service separation, were normal.  
There was no obvious arthritic changes, fractures or 
dislocations.  MRI study of both knees showed normal 
appearing ACL and PCL, but did reveal what was referred to as 
"mild" degenerative changes in the posterior horn of both 
menisci.  It was this doctor's opinion that it was less than 
likely that mild degenerative changes of the Veteran's knees 
first shown 19 years after service were related to either his 
service connected shin splints or low back strain.  

The Veteran was next examined by VA in August 2005.  This 
again included a record review.  It was noted that X-ray 
studies revealed overall a well-maintained joint space for 
each knee with no significant degenerative changes.  The 
doctor noted that the Veteran was documented to have 
participated in many parachute jumps, but also noted a 
complete absence of any evidence of knee injury during 
service of any kind.  He did not find that the Veteran had 
any significant problems with his knees, and found no basis 
for a finding that current mild degenerative changes were 
causally related to service.  

The Veteran was provided a VA orthopedic examination again in 
February 2006, but this time the doctor did not have access 
to the claims folder or records.  This doctor incorrectly 
assumed that the Veteran had already been granted service 
connection for his knees, and he offered no relevant opinion 
about the etiological origin of mild degenerative changes as 
a result.  

In September 2007, the Veteran was again examined by VA.  The 
claims folder and medical records were available and 
reviewed.  At the conclusion of examination, the VA doctor 
wrote that it was possible that some of the discomfort in the 
area of the knees was radicular in nature from his 
lumbosacral spine, but he concluded that the Veteran's 
arthritis of the knees was entirely unrelated to his low back 
disability, the knees were a separate degenerative process.  
He also wrote that overall, the knee condition was only a 
very mild disability.  

Pursuant to the Board's most recent remand, the Veteran was 
most recently provided a VA examination in December 2008.  
The claims folder and medical records were available and 
reviewed.  At the conclusion of the examination and record 
review, the examining VA physician wrote that it was less 
than a 50/50 probability that the Veteran's mild degenerative 
arthritis of the knees was caused by or a result of his 
service-connected lumbar spine disc disease or chronic shin 
splints.  He wrote that the Veteran had mild degenerative 
disease of both knees "both clinically and radiographically."  
He further wrote that although the Veteran's lumbar disease 
might be contributing in the sense of causing neurological 
pain in the area of the lower extremities (radicular pain), 
there was no evidence to suggest that either the lumbar 
disease or the shin splints in any way contributed or 
increased the severity of the arthritis in the Veteran's 
knees.  He further wrote that it was likely that the 
Veteran's mild arthritis of the knees was the direct result 
of "age-related degeneration."  

A clear preponderance of the evidence on file is against the 
Veteran's claim for service connection for degenerative 
arthritis of both knees.  There is certainly a complete 
absence of any objective medical evidence which in any way 
shows or suggests that mild degenerative changes first 
demonstrated 19 years after service is causally related to 
any incident, injury or disease of active military service, 
including multiple parachutes jumps.  There is simply no 
evidence of injury to either knee during service, and no 
objective evidence of any continuity of symptomatology of 
either knee for many years following service separation.  
There is certainly no evidence of arthritis to a compensable 
degree of either knee within one year after service 
separation.  There is simply no competent medical evidence or 
opinion which in any way supports a finding that mild 
degenerative changes of the knees shown at present is 
directly attributable to incidents of service on a direct 
incurrence theory.  

As discussed above, there are multiple clinical opinions on 
file which included both current examination and diagnostic 
studies and a record review, and each of these objective 
clinical opinions is against the Veteran's claim.  Each VA 
physician that examined the Veteran and reviewed the record 
found that there was no evidence to support a finding that 
mild degenerative arthritis of both knees first demonstrated 
19 years after service separation had been caused secondary 
to the Veteran's service-connected low back disorder, and the 
most recent examination concurred with this finding and also 
ruled out any causal connection for a secondary service 
connection for the Veteran's knees based upon chronic shin 
splints.  The last two VA examinations discussed also noted 
that while some pain in the lower extremities might be 
radicular in nature, and thus be felt in the area of one or 
both knees, the fact remained that there was no evidence to 
support a finding that the Veteran's low back disability 
actually aggravated the mild degenerative changes of either 
the Veteran's knees.  Evaluation of the Veteran's service-
connected lumbar spine disease, and any postoperative 
residuals, is a separate issue than the one decided in this 
case with respect to the Veteran's knees.  Both of the most 
recent examinations explain that while there may be some 
superimposed pain of the lower extremities attributable to 
the low back, this neurological problem did not in fact 
either cause or aggravate the Veteran's mild degenerative 
arthritis of both knees.  

Although the Veteran has been advised of the evidence 
necessary to substantiate his claim, at no time during the 
lengthy pendency of this appeal has the Veteran ever 
submitted any competent medical evidence or opinion 
supporting his argument that current mild degenerative 
changes of each knee was caused by some incident or injury of 
service or was caused or aggravated by service-connected shin 
splints or lumbar spine disease.  


ORDER

Entitlement to service connection for mild degenerative 
arthritis of both knees, on a direct incurrence theory, on a 
secondary service-connection theory, and on an aggravation 
theory, is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


